Name: Commission Regulation (EC) No 532/2003 of 25 March 2003 amending Regulation (EC) No 501/2003 providing for a further allocation of import rights under Regulation (EC) No 1126/2002 for young male bovine animals for fattening
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  EU finance;  means of agricultural production;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0532Commission Regulation (EC) No 532/2003 of 25 March 2003 amending Regulation (EC) No 501/2003 providing for a further allocation of import rights under Regulation (EC) No 1126/2002 for young male bovine animals for fattening Official Journal L 079 , 26/03/2003 P. 0005 - 0005Commission Regulation (EC) No 532/2003of 25 March 2003amending Regulation (EC) No 501/2003 providing for a further allocation of import rights under Regulation (EC) No 1126/2002 for young male bovine animals for fatteningTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1126/2002 of 27 June 2002 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2002 to 30 June 2003)(1), and in particular Article 9(3) thereof,Whereas:As a result of an administrative error made by a competent national body when notifying the quantity referred to in Article 9(1) of Regulation (EC) No 1126/2002, Commission Regulation (EC) No 501/2003(2) should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 501/2003 is replaced by the following:"The number of animals referred to in Article 9(1) of Regulation (EC) No 1126/2002 is 4595."Article 2This Regulation shall enter into force on 27 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 169, 28.6.2002, p. 10.(2) OJ L 74, 20.3.2003, p. 21.